Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Securities and Exchange Commission Washington, DC 20549 In the Matter of the Application of: Eaton Vance Enhanced Equity Income Fund Eaton Vance Enhanced Equity Income Fund II Eaton Vance Risk-Managed Diversified Equity Income Fund Eaton Vance Tax-Managed Buy-Write Income Fund Eaton Vance Tax-Managed Buy-Write Opportunities Fund Eaton Vance Tax-Managed Diversified Equity Income Fund Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund Eaton Vance Tax-Managed Global Diversified Equity Income Fund Eaton Vance Management File No. 812-13586 AMENDMENT NO . 1 AMENDING AND RESTATING AN APPLICATION FOR AN ORDER PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940 FOR EXEMPTIONS FROM SECTION 19(b) OF THE ACT AND RULE 19b-1 THEREUNDER Please direct all communications, notices and orders to: Frederick S. Marius Eaton Vance Management Eaton Vance Building 255 State Street Boston, Massachusetts 02109 With copies to: Diane E. Ambler K&L Gates LLP 1treet, NW Washington, DC 20006 (202) 778-9886 (202) 778-9100 (fax) Page 1 of 40 pages. UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION In the Matter of ) A MENDMENT N
